DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 01/30/2022 has been considered by the Examiner and made of record in the application file.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,171,615. This is a statutory double patenting rejection.

Application: 17/515,464
U.S. Patent No. 11,171,615
1. A method comprising: multiplying an audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; performing a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power is exceeding the threshold value, wherein when the output signal power is exceeding the threshold value, subtracting the threshold value from the audio signal; applying a power amplifier to the product audio signal; and providing the amplified product audio signal as an output signal to a speaker.
1. A method comprising: receiving an audio signal at a feedback compressor circuit; multiplying the received audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; performing a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power level is exceeding threshold value, wherein when the output signal power is exceeding the threshold value, subtracting the threshold value from the audio signal; applying a power amplifier to the product audio signal; and providing the amplified product audio signal as an output signal to a speaker.
2. The method of claim 1, comprising: multiplying a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
2. The method of claim 1, comprising: multiplying a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
3. The method of claim 2, comprising: providing the power feedback signal to a low-pass filter to create the low- pass filtered signal.
3. The method of claim 2, comprising: providing the power feedback signal to a low-pass filter to create the low-pass filtered signal.
4. The method of claim 1, comprising: receiving the audio signal at a feedback compressor circuit.
See claim 1:  A method comprising: receiving an audio signal at a feedback compressor circuit;
5. The method of claim 1, comprising: performing a logarithmic conversion of the low-pass filtered signal.
5. The method of claim 1, comprising: performing a logarithmic conversion of the low-pass filtered signal prior to performing the threshold comparison.
6. The method of claim 5, wherein the logarithmic conversion is performed prior to performing the threshold comparison.
See claim 5 above.
7. The method of claim 3, comprising: performing an antilogarithmic conversion to the power feedback signal prior to multiplying the power feedback signal with the audio signal.
4. The method of claim 3, comprising: performing an antilogarithmic conversion to the power feedback signal prior to multiplying the power feedback signal with the audio signal.
8. An apparatus comprising: a processor configured to multiply an audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; perform a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power is exceeding threshold value, wherein when the output signal power is exceeding the threshold value, subtract the threshold value from the audio signal; apply a power amplifier to the product audio signal; and provide the amplified product audio signal as an output signal to a speaker.
6. An apparatus comprising: a receiver configured to receive an audio signal at a feedback compressor circuit; a processor configured to multiply the received audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; perform a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power level is exceeding threshold value, wherein when the output signal power is exceeding the threshold value, subtract the threshold value from the audio signal; apply a power amplifier to the product audio signal; and provide the amplified product audio signal as an output signal to a speaker.
9. The apparatus of claim 8, wherein the processor is further configured to multiply a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
7. The apparatus of claim 6, wherein the processor is further configured to multiply a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
10. The apparatus of claim 9, wherein the processor is further configured to provide the power feedback signal to a low-pass filter to create the low-pass filtered signal.
8. The apparatus of claim 7, wherein the processor is further configured to provide the power feedback signal to a low-pass filter to create the low-pass filtered signal.
11. The apparatus of claim 8, comprising a receiver configured to receive the audio signal at a feedback compressor circuit.
See claim 6 above: An apparatus comprising: a receiver configured to receive an audio signal at a feedback compressor circuit.
12. The apparatus of claim 8, wherein the processor is further configured to perform a logarithmic conversion of the low-pass filtered signal.
9. The apparatus of claim 6, wherein the processor is further configured to perform a logarithmic conversion of the low-pass filtered signal ….
13. The apparatus of claim 12, wherein the logarithmic conversion is performed prior to performing the threshold comparison.
9. The apparatus of claim 6, wherein the … logarithmic conversion of the low-pass filtered signal prior to the threshold comparison being performed.
14. The apparatus of claim 10, wherein the processor is further configured to perform an antilogarithmic conversion to the power feedback signal prior to the power feedback signal being multiplied with the audio signal.
10. The apparatus of claim 6, wherein the processor is further configured to perform an antilogarithmic conversion to the power feedback signal prior to the power feedback signal being multiplied with the… audio signal.
15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: multiplying an audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; performing a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power is exceeding the threshold value, wherein when the output signal power is exceeding the threshold value, subtracting the threshold value from the audio signal; applying a power amplifier to the product audio signal; and providing the amplified product audio signal as an output signal to a speaker.
11. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: receiving an audio signal at a feedback compressor circuit; multiplying the received audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; performing a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power level is exceeding threshold value, wherein when the output signal power is exceeding the threshold value, subtracting the threshold value from the audio signal; applying a power amplifier to the product audio signal; and providing the amplified product audio signal as an output signal to a speaker.
16. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: multiplying a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
12. The non-transitory computer readable storage medium of claim 11, wherein the processor is further configured to perform: multiplying a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
17. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: providing the power feedback signal to a low-pass filter to create the low- pass filtered signal.
13. The non-transitory computer readable storage medium of claim 11, wherein the processor is further configured to perform: providing the power feedback signal to a low-pass filter to create the low-pass filtered signal.
18. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: receiving the audio signal at a feedback compressor circuit.
See claim 11 above: processor to perform: receiving an audio signal at a feedback compressor circuit
19. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: performing a logarithmic conversion of the low-pass filtered signal.
14. The non-transitory computer readable storage medium of claim 11, wherein the processor is further configured to perform: performing a logarithmic conversion of the low-pass filtered signal ….
20. The non-transitory computer readable storage medium of claim 19, wherein the logarithmic conversion is performed prior to performing the threshold comparison.
14. The non-transitory computer readable storage medium of claim 11, wherein the processor is further configured to perform: performing a logarithmic conversion of the low-pass filtered signal prior to performing the threshold comparison.





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645